Case 2:20-cv-00350-JMS-DLP Document 31-2 Filed 07/12/20 Page 1 of 1 PageID #: 346
     Case: 20-2252   Document: 00713642718      Filed: 07/12/2020   Pages: 1



       UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



  Everett McKinley Dirksen United States Courthouse                                          Office of the Clerk
          Room 2722 - 219 S. Dearborn Street                                                Phone: (312) 435-5850
               Chicago, Illinois 60604                                                      www.ca7.uscourts.gov




                                                      FINAL JUDGMENT
   July 12, 2020


      Before:                             DIANE S. SYKES, Chief Circuit Judge
                                          FRANK H. EASTERBROOK, Circuit Judge
                                          AMY C. BARRETT, Circuit Judge


                                           EARLENE BRANCH PETERSON, et al.,
                                           Plaintiffs - Appellees

   No. 20-2252                             v.

                                           WILLIAM P. BARR, Attorney General of the United States, et al.,
                                           Defendants - Appellants

   Originating Case Information:

   District Court No: 2:20-cv-00350-JMS-DLP
   Southern District of Indiana, Terre Haute Division
   District Judge Jane Magnus-Stinson


  We VACATE the preliminary injunction. The plaintiffs’ APA claim lacks any arguable legal
  basis and is therefore frivolous. The above is in accordance with the decision of this court
  entered on this date.




   form name: c7_FinalJudgment(form ID: 132)
